department of the treasury internal_revenue_service washington d c date gl-506219-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject requirements for requesting reasonable_administrative_costs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer senator c d e f g date date date date date date date date date date date date date dollar_figurez issue s whether a letter to taxpayer from the chief special procedures function accepting her arguments constitutes a final_determination of tax_liability for purposes of sec_7430 whether taxpayer’s letter dated date to senator and senator’s letter of date to the service may be treated as an application_for attorney’s fees under sec_7430 conclusions taxpayer’s letter to senator and senator’s subsequent letter to the service do not meet the requirements for a claim for attorney’s fees additionally the record does not indicate that the service mailed or otherwise furnished to taxpayer a notice of abatement of the penalties which would constitute a final_decision by the service regarding taxpayer’s liability for the trust fund recovery penalties thus the 90-day period prescribed by sec_301_7430-2 for requesting attorney’s fees has not yet run therefore taxpayer still may submit a request for administrative costs under the procedures prescribed in sec_301_7430-2 facts during date taxpayer was employed as c of d d b a e in date the service determined that trust fund recovery penalties under sec_6672 should be assessed against taxpayer as a cid responsible_person cid who willfully failed to ensure that d made required withholding deposits relating to calendar quarters ending date and date on date taxpayer filed a written protest with the revenue_officer handling the proposed assessments the case eventually was referred to the service’s f appeals_office which upheld the proposed assessments on or about date on date the service assessed the trust fund recovery penalties against taxpayer on the same date taxpayer contested this assessment by filing form_843 claim_for_refund with the service’s g service_center the service held taxpayer’s claim in abeyance and never acted upon it on date taxpayer filed with the service an offer_in_compromise oic based upon doubt as to liability for the penalties assessed taxpayer submitted no additional information to support the oic and made the same arguments as those in the earlier protest on or about date the f appeals_office decided to reject taxpayer’s oic and on date issued taxpayer a letter rejecting the offer taxpayer subsequently contacted the office of senator which in turn contacted the service regarding taxpayer’s case the service reviewed the inquiry and on date the chief special procedures function issued a letter accepting taxpayer’s arguments on date taxpayer sent to senator another letter requesting among other things reimbursement of attorney’s fees in the amount of dollar_figurez on date senator sent a letter requesting the service’s opinion as to whether taxpayer may recover attorney’s fees there is no indication that the service issued taxpayer any formal notice of abatement of the penalties law and analysis issue whether the 90-day period for requesting costs from the internal_revenue_service under sec_301_7430-2 has expired if certain statutory requirements are met a taxpayer who is the prevailing_party in an administrative or court_proceeding regarding the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code in which the position_of_the_united_states is not substantially justified may recover reasonable administrative and litigation costs sec_7430 to recover attorney’s fees from the service in an administrative_proceeding a taxpayer must file a written request with the service in accordance with the provisions of sec_301_7430-2 the regulation expressly provides that in order to recover reasonable_administrative_costs a taxpayer must file a request cid no later than days after the date the final_decision of the internal_revenue_service is mailed or otherwise furnished to the taxpayer cid sec_301_7430-2 emphasis added this rule was incorporated into the statute for costs incurred after date sec_7430 the regulation defines cid final_decision cid as follows the final_decision of the internal_revenue_service for purposes of this section is the document which resolves the tax_liability of the taxpayer with regard to all tax additions to tax and penalties at issue in the administrative_proceeding such as a form_870 or closing_agreement or a notice of assessment for that liability such as the notice_and_demand under sec_6303 whichever is earlier mailed or otherwise furnished to the taxpayer id emphasis added in the instant case the letter issued to taxpayer on date is evidence of the service’s intention to abate the penalties it is not a binding agreement and does not finally resolve taxpayer’s liability to the degree of a form_870 closing_agreement or actual assessment thus the letter in and of itself was not sufficient to trigger the running of the 90-day period for requesting attorney’s fees as administrative costs further the record does not indicate that the service issued to taxpayer a notice of the abatement therefore the limitation period for requesting administrative costs has not begun to run and taxpayer is not barred from requesting attorney’s fees in this case issue whether taxpayer’s letter dated date to senator and senator’s letter of date to the service may be treated as an application_for attorney’s fees under sec_7430 the regulation expressly provides that a taxpayer must file a request for administrative costs with the internal_revenue_service personnel having jurisdiction over the tax matter underlying the claim for costs or if those persons are unknown to the taxpayer to the district_director for the district that considered the underlying matter sec_301_7430-2 in this case taxpayer wrote to senator’s office not the service to request attorney’s fees in addition taxpayer’s request did not provide several of the statements and affidavits required by the regulation to wit a statement that the underlying issues or the issue of reasonable costs are not and have not been before any court of the united_states sec_301_7430-2 a clear concise statement of the reasons why taxpayer alleges that the position_of_the_united_states in this matter was not substantially justified sec_301_7430-2 a statement sufficient to demonstrate that taxpayer substantially prevailed as to the amount in controversy or with respect to the most significant issue or set of issues in the proceeding sec_301 c i c a statement that taxpayer has not unreasonably protracted the portion of the administrative_proceeding for which taxpayer requests costs sec_301_7430-2 a statement with supporting affidavit executed by taxpayer setting forth the nature and amount of each specific item of reasonable costs for which taxpayer seeks recovery sec_301_7430-2 sec_301_7430-2 an affidavit executed by taxpayer stating that taxpayer meets the net_worth limitation imposed by the code and regulations sec_301_7430-5 sec_301_7430-2 the record indicates that taxpayer submitted only copies of checks written to taxpayer’s attorney with no supporting bills or other documentation therefore taxpayer’s letter does not comply with the express requirements of the regulation and does not constitute a claim for administrative costs in light of the foregoing conclusions taxpayer still may file a request for attorney’s fees in compliance with the statute and regulations please call if you have any further questions by ___________________ thomas d moffitt senior technician reviewer income_tax accounting branch cc
